Mr. Justice Walker., delivered the opinion of the Court! An interlocutory judgment was rendered against the defendants upon a recognizance conditioned that defendant, Vaughan, should appear at the Madison Circuit Court, and answer to an indictment for gaming; and separate writs of scire facias issued against them, directed to the sheriff of Madison, the county in which the defendants resided. At the return term, upon the motion of Yaughan, these writs were quashed upon the ground, that a single writ, and not separate writs, should have issued. But no further judgment appears to have been rendered. The State has brought this case before us on appeal; but there is evidently no final j udgment of the Circuit Court, from which an appeal might be taken to this court. If the State had desired to test the correctness of the-decision of the Circuit Court, she should have refused to proceed further, and suffered final judgment to bo rendered, disposing of the whole case. The question is one of practice, and we. think, properly decided by the court below, and is sustained by State Bank vs. Terry et al. 13 Ark. 390. But as there was .no final judgment in the court below, this court can acquire no jurisdiction by appeal. Let the appeal be dismissed-for want of jurisdiction.